The °P*n^on °f ^ie Court was pronounced by
Prentiss, J.
It is a principle which has been long rccogniz-ed, and.is well settled, that the sheriff is answerable civililer for all acts of his deputy, done under colour of his office. (Ackworth vs. Kempe, Doug. 48.—Woodgate vs. Knatchbull, 2 T. Rep. 148.—Sturmy vs. Smith, 11 East. 25.—Stamvay vs. Perry, 1 Bos. & Pul. 157.) The act of the deputy is considered, in law, to be the act of'the sheriff himself, and the sheriff may be sued for it, in trover or trespass, or in any other form of action suited to the nature of the case. There is no doubt, therefore, that the present action, if a sufficient cause of action,was made out, would well lie against the defendant.
When personal chattels are attached on an original writ, to secure the judgment which the plaintiff may recover, the sheriff acquires a special property in the chattels, defeasible by the plaintiff’s failing in his action, or by his not suing out and levying his execution within thirty days after the judgment. The general property remains in the defendant, and if judgment be rendered for him in the suit, the attachment is ipso facto dissolved, the special property acquired by the sheriff ceases, and if he detains the chattels after demand is made, be is answerable in an action of trover. (Clapp vs. Bell, 4 Mass. 99.) Judgment having been rendered in favour of the present plaintiff, in the suit in which the horse in question was attached, the attachment was consequently discharged, and with it all lien upon the horse arising out of it, whether for the expense of keeping or otherwise. After the judgment, the plaintiff demanded a return of the horse. The demand to which we allude, was not made on the defendant himself, but on his deputy, who attached and took the horse from the plaintiff. This demand, if the case required a demand, we think wmuld be sufficient, and make the detention wrongful. But it appeared that the person to whom the deputy had delivered the horse for safe keeping, had in fact sold and converted him. The conversion by the bailee and keeper of the deputy, was the same as a conversion by the deputy himself, for which the defendant, as sheriff, was undoubtedly answerable. This, therefore, dispensed with the necessity of any demand, and was alone sufficient to sustain the action.
Judgment for the plaintiff affirmed.